Citation Nr: 1427054	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-32 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD and anxiety disorder.

3.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

5.  Entitlement to a compensable rating for service-connected left middle finger laceration.

6. Entitlement to a rating in excess of 10 percent for early open angle glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1994.  These matters are before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, the RO awarded service connection for left ankle sprain and this matter is no longer before the Board.  In January 2014, the Veteran requested a Board videoconference hearing.  Such hearing was scheduled in May 2014, but the Veteran failed to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  The Veteran did not appeal a May 2006 rating decision which denied service connection for PTSD.

2.  Evidence received since the May 2006 rating decision, including a September 2013 VA examination report, relates to the previously unestablished elements of whether the Veteran has a psychiatric disorder that is attributable to service.

3.  The Veteran has a psychiatric disorder that is likely as not related to his active duty service.

4.  An unappealed May 2006 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that there was no evidence of a current hearing loss disability.

5.  Evidence received since the May 2006 rating decision does not tend to show that the Veteran has a current hearing loss disability; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.

6.  An unappealed May 2006 rating decision denied the Veteran service connection for tinnitus based essentially on a finding of no evidence of tinnitus in service or since or of any relationship of claimed tinnitus to service.

7.  Evidence received since the May 2006 rating decision does not tend to show that the Veteran has tinnitus related to service; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.

8.  At no time during the appeal period is the Veteran's left middle finger laceration shown to have been deep and nonlinear with an area of at least 6 square inches (39 sq. cm) or encompassing an area of 144 square inches (929 sq. cm) or greater; the scar is not shown to be painful, unstable, or to cause any limitation of function.

9.  At no time during the appeal period is the Veteran's glaucoma shown to significantly diminish his visual acuity or his field of vision; continuous medication is required.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying service connection for PTSD is final.      38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013). 

2.  New and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Service connection for a psychiatric disorder manifested by anxiety is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

4.  New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

5.  New and material evidence has not been received, and the claim of service connection for tinnitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

6.  A compensable rating for a left middle finger laceration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes (Codes) 7801-7805.  

7.  A rating in excess of 10 percent is not warranted for open angle glaucoma of both eyes.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Code 6013 (2008); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.79, Code 6013 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also provided notice in accordance with Kent and informed the appellant of disability rating and effective date criteria.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  An August 2007 letter explained the evidence necessary to substantiate his claims for increased ratings for left middle finger laceration and for glaucoma, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and how effective dates of awards are assigned.  

He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Additionally, the Veteran was afforded the opportunity to give testimony before the Board.  The Veteran was afforded VA examinations in February 2008 (eye, left finger scar) and September 2013 (eye, left finger scar, psychiatric, audiology).  As will be discussed in more detail below, the Board finds that these examinations are adequate for rating purposes.  The examination reports reflect familiarity with the record, and include an adequate explanation of rationale with citation to the factual record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  
Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.      38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as there is no indication (in the factual evidence of record) that at any time during the appeal period manifestations of the Veteran's left ankle scar varied, warranting a higher rating, staged ratings are not indicated.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Psychiatric Disorder

The Veteran has an Axis I diagnosis of an anxiety disorder.  On September 2013 VA examination, the examiner noted that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria, but that he has anxiety disorder which is "most likely caused by or related to a military training exercise that he reported undergoing while he was active duty navy."  The examiner indicated that "it is as equally as likely as not that at some point during the exercise, [the] Veteran had a fear of hostile military/terrorist activity due to the realistic nature of his simulated capture."  The Board notes that the Veteran's service personnel records show he participated in the SERE [Survival, Evasion, Resistance, and Escape] school while in the Navy.

In light of the above, the Board concludes that the evidence supports a finding that the Veteran's psychiatric disorder manifested by anxiety is related to his military service.  Resolving reasonable doubt in the Veteran's favor, service connection for a psychiatric disorder is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board notes that the record also shows Axis I diagnoses of dysthymic disorder, however governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disorder, the signs and symptoms should be attributed to the service-connected disorder.  Mittledier v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board finds that the Veteran's now service-connected psychiatric disorder encompasses all of his psychiatric symptoms, regardless of the specific diagnosis assigned to them in any particular record.

Hearing Loss and Tinnitus

A May 2006 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that there was no evidence of a current hearing loss disability.  This rating decision also denied the Veteran service connection for tinnitus based essentially on a finding of no evidence of tinnitus in service or since, or of any relationship of claimed tinnitus to service.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

The Veteran sought to reopen his claim in June 2007.  Evidence received since the May 2006 rating decision includes a September 2013 VA audiological examination.  Puretone threshold testing and speech discrimination testing showed normal hearing in both ears.  The examiner noted that a review of the Veteran's claims files showed his hearing was within normal limits at enlistment to service in 1989 and was within normal limits in 1993 and at separation in 1994.  As for tinnitus, the examiner noted that the Veteran reported recurrent tinnitus with a gradual onset "at least four years" prior.  The examiner indicated that it was less likely than not that tinnitus is a symptom associated with the Veteran's hearing loss because hearing loss is not present.  He additionally opined that tinnitus is less likely than not caused by or a result of military noise exposure as there was no evidence of a threshold shift or hearing loss in service and significantly, the date of onset of tinnitus was after discharge from service.

The Board finds that this evidence, while new, is not material because it does not show that the Veteran has a current hearing loss disability or that he has tinnitus related to service.  The Veteran has not presented, or identified for VA to secure, any competent evidence showing, or even suggesting that he has a hearing loss disability or that he has tinnitus related to service, i.e., there is no evidence that he has a bilateral hearing loss disability or tinnitus disability that was incurred or aggravated in service for which service connection can be granted.  Notably, the Veteran himself did not report the onset of tinnitus in service, but instead noted it gradually began in approximately 2009 (15 years after discharge from service).  

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. at 110, the Board finds that new and material evidence has not been received, and the claims of service connection for bilateral hearing loss and tinnitus may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Left Middle Finger Laceration

Scars other than on the head, face, or neck are rated under the criteria in 38 C.F.R.    § 4.118, (for rating skin disorders) Codes 7801-7805.  Those criteria were revised effective October 23, 2008 and apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's claim for an increased rating for left middle finger laceration arises from a claim he filed in June 2007.  Although the implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008, a July 2009 statement of the case applied the new criteria when reajudicating the Veteran's claim.  Therefore, the Board will also consider whether increased ratings are warranted under any applicable prior or [from their effective date] revised criteria.

Under the criteria in effect prior to October 23, 2008, Code 7801 provides for ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Code 7802 provides a maximum 10 percent rating for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater.  Code 7803 provides a maximum 10 percent rating for superficial unstable scars.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Code 7804 provides a maximum 10 percent rating for superficial scars that are painful on examination.  Note (2) under Codes 7802 and 7803 and Note (1) under Code 7804 provide that a superficial scar is one not associated with underlying tissue damage.  Code 7805 provides that other scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.

Under the revised criteria effective October 23, 2008, Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling. 38 C.F.R. § 4.118 (effective October 23, 2008).  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  The revised criteria eliminated Code 7803.  Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code.

The Veteran's left middle finger scar has been rated 0 percent under Code 7805 for limitation of function of the affected part.  38 C.F.R. § 4.118.  The Board has considered whether there is any schedular basis for granting a compensable rating for the Veteran's service-connected left middle finger scar, but has found none.  In particular, under the criteria in effect prior to October 23, 2008, there is no evidence of a deep scar or that such scar causes motion limitation, and it has (at most) an area of 18 square centimeters.  There is no evidence that the scar was unstable or painful on examination, or that it caused any limitation of function.  See February 2008 VA examination report.  Therefore a compensable rating under the criteria in effect prior to October 23, 2008 would be inappropriate.  

Under the revised criteria, the scar notably is less than 39 square centimeters in area.  The September 2013 VA examiner noted specifically that the scar was not painful or unstable (with frequent loss of covering of skin over the scar).  The Board acknowledges the Veteran's contentions that his scar warrants a compensable disability rating; however, these contentions are not supported by the examination findings.  Notably, both the February 2008 and September 2013 VA examiners have reported no disabling effects.  Accordingly, a compensable rating under the revised criteria is also not appropriate.

The Board has also considered whether referral of this matter to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  It is not alleged that the Veteran's left middle finger laceration causes any impairment of function not encompassed by the schedular criteria.  Accordingly, referral of this case for extra-schedular consideration is not in order.  Finally, as the Veteran is presently working as a substitute teacher for a county school system and has not alleged unemployability due to his left middle finger laceration disability, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Glaucoma of Both Eyes

The Veteran's service-connected glaucoma has been evaluated under Code 6013. The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  The Veteran's claim for an increased rating for glaucoma arises from a claim he filed in June 2007.  Although the implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after December 10, 2008, a July 2009 statement of the case applied the new criteria when reajudicating the Veteran's claim.  Therefore, the Board will also consider whether increased ratings are warranted under any applicable prior or [from their effective date] revised criteria.

Under the criteria in effect prior to December 10, 2008, Code 6013 provides that glaucoma, simple, primary, noncongestive, is rated based on impairment of visual acuity or field loss.  A minimum rating is 10 percent.  38 C.F.R. § 4.84a, Code 6013.

Pursuant to the revised criteria, open angle glaucoma continues to be evaluated under Code 6013, although this code is now located at 38 C.F.R. § 4.79, and is to be evaluated based on visual impairment.  A minimum evaluation of 10 percent is assigned if continuous medication is prescribed.  The Board notes that although the new criteria appear to allow for a rating based on overall visual impairment from glaucoma, including based both on reduced visual acuity and reduction in the visual field, in the instant case, as explained below, the Veteran does not qualify for a rating in excess of 10 percent under either set of criteria during any time frame within the rating period.

The evidence does not establish a basis for assignment of an evaluation in excess of 10 percent on the basis of loss in visual acuity or based on visual field loss.  First, the Veteran's visual acuity has been recorded on a number of occasions during his claim.  At all times, his corrected visual acuity has been 20/40 or better in each eye.  Notably, the September 2013 VA examiner noted that there is no decrease in visual acuity.  Thus, a higher rating is not warranted based on impairment of vision.  Second, visual field testing was accomplished during the February 2008 and September 2013 VA eye examinations.  On February 2008 examination, the fields were attached and noted to be normal.  On September 2013 examination, the examiner noted that the Veteran had a condition that may result in a visual field defect, but that visual field testing showed no contraction of a visual field, no loss of a visual field, and no evidence of a scotoma.  There are no contrary medical findings of record.

The Veteran has asserted that he continues to have problems with both of his eyes.  However, given the aforementioned objective medical findings, the Board finds that the weight of the evidence is against the presence of impairment due to glaucoma that would meet or approximate the criteria for a rating in excess of 10 percent under either the initial or revised criteria.  38 C.F.R. § 4.84a, Code 6013 (2008); 38 C.F.R. § 4.79, Code 6013 (2013).

The Board has also considered whether the Veteran's claim for increase for glaucoma should be referred for consideration of an extraschedular evaluation, and has concluded that such referral is not warranted.  In this regard, it is not alleged that the Veteran's glaucoma causes any impairment of function not encompassed by the schedular criteria.  Significantly, February 2008 and September 2013 VA examination reports did not reveal any impairment or disability not encompassed by the schedular criteria.  Accordingly, referral of this case for extra-schedular consideration is not in order.  Finally, as the Veteran is presently working as a substitute teacher for a county school system and has not alleged unemployability due to his glaucoma, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Board notes that the September 2013 VA examiner specifically found that the Veteran's glaucoma does not impact his ability to work.


ORDER

The claim for service connection for PTSD is reopened, and service connection for a psychiatric disorder manifested by anxiety is granted.

The appeal to reopen a claim of service connection for bilateral hearing loss is denied.

The appeal to reopen a claim of service connection for tinnitus is denied.

The appeal seeking a compensable rating for a left middle finger laceration is denied.

The appeal seeking a rating in excess of 10 percent for glaucoma is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


